Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 1 of 9




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

           Plaintiff,
  v.

  CORELLIUM, LLC,

            Defendant.

      __________________________________/

      DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO PROPERLY RESPOND TO
       DEFENDANT’S FIRST REQUEST FOR PRODUCTION, PRODUCE RESPONSIVE
            DOCUMENTS AND TO OVERRULE PLAINTIFF’S OBJECTIONS 1

           Defendant, CORELLIUM, LLC (“Defendant” or “Corellium”), pursuant to Federal Rule
  of Civil Procedure 37 and S.D. Local Rules 7.1 and 26.1(e), respectfully moves this Court for an
  order compelling Plaintiff, APPLE INC. (“Plaintiff” or “Apple”) to provide proper responses to
  Corellium’s First Request for Production, produce responsive documents and to overrule
  Plaintiff’s Objections (the “Motion”), and in support thereof, states as follows: 2




  1
    The Parties, via email on January 15, 2020, agreed to extend Corellium’s deadline to file
  Corellium’s discovery motions to compel through Monday, January 27, 2020, pursuant to Local
  Rule 26.1(g).
  2
    Corellium incorporates herein the legal arguments contained within its Motion to Compel Better
  and Complete Answers to Interrogatories [D.E. 93] and Motion to Compel Plaintiff to Provide
  Proper Responses to Defendant’s First Request for Admissions [D.E. 100].
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 2 of 9
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  I.     Procedural Background
         On November 8, 2019, Corellium served its First Set of Production on Apple (“Production
  Requests”). See Exhibit 1. On December 19, 2019, Apple served its Responses and Objections to
  Corellium’s First Set of Production. See Exhibit 2. After multiple meet and confer efforts, on
  January 22, 2020, Apple served its Amended Responses and Objections to Corellium’s First Set
  of Production (“Amended Responses”). See Exhibit 3. Despite the Parties’ efforts to avoid
  discovery motions due to boilerplate objections and formulaic objections, Apple continues to use
  boilerplate objections, among many other meritless objections in its Amended Responses.
         Additionally, Apple has informed that its’                                                                               but has not
  provided a date certain as to when production will be completed. See Exhibit 4. Therefore,
  Corellium moves to compel Apple to provide complete responses, overrule objections and produce
  documents in response to its Production Requests.
  II.    Formulaic and Boilerplate Objections are Improper
         Parties shall not make nonspecific, boilerplate objections. Guzman v. Irmadan, Inc., 249
  F.R.D. 399, 400 (S.D. Fla. 2008). Such objections do not comply with Local Rule 26.1(e)(2)(A),
  which provides “[w]here an objection is made to [] any document request under FED. R. CIV. P.
  34, the objection shall state with specificity all grounds.” Indeed, the Southern District of Florida
  and other district courts have held that such an objection does not survive a response. See
  Consumer Electronics Ass'n v. Compras & Buys Magazine, Inc., 2008 WL 4327253, at *3 (S.D.
  Fla. Sept. 18, 2008) (“The Parties shall not recite a formulaic objection followed by an answer to
  the request.”) (emphasis added); see also Mann v. Island Resorts Dev., Inc., 2009 WL 6409113, at
  *3 (N.D. Fla. Feb. 27, 2009) (holding that “[t]his court cannot logically conclude that the objection
  survives the answer.”) This notwithstanding, all of Apple’s Amended Responses continue to use
  improper boilerplate objections followed by a response to the request. Accordingly, the Plaintiff’s
  numerous assertions of blanket objections are improper and should be overruled.
                   a. Overbroad, Unduly Burdensome, Irrelevant 3
         Apple uses the same boilerplate objections without providing any specificity to each
  objection as required by the rules. Arroyo v. Infinity Indem. Ins. Co., No. 15-20548-CV, 2015 WL

  3
   Amended Response Nos. 2, 3, 11, 14-23, 29-31, 33-38, 40-44, 48, 52, 56-60, 62, 64, 66, 68, 70,
  73-78, 84, 87-92.
                                              2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 3 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


  11233078, at *5 (S.D. Fla. Aug. 21, 2015). In fact, Apple concedes that it provided a myriad of
  boilerplate objections because it simply


               4
                   In essence, Apple is merely objecting for the mere purpose of preserving its
  objections—not because there is an applicable objection at issue. Moreover, Apple attempts to
  excuse its improper boilerplate objections by claiming that the


                                                                                             Again, the type of practice where a
  party objects then responds to the request, creates confusion as to whether the party making the
  objections is properly responding and whether certain documents are being withheld based on the
  myriad of objections asserted. It is not clear by Apple’s Amended Responses as to what documents
  will be produced. Thus, these type of objections should be overruled.
                     b. Apple’s Assertions that Corellium may Possess Some of the Documents is
                        Improper.

           Next, Apple objects on the basis that some
                                                 ” 5 This assertion is not a valid basis upon which to withhold
  responsive documents. See Emergency Servs. 24, Inc. v. Federated Mut. Ins. Co., No. 11-60814-
  CIV, 2011 WL 5360080, at *11 (S.D. Fla. Nov. 4, 2011) (compelling production despite Plaintiff’s
  objection that “Defendant is already in possession of the same.”). Indeed, Rule 34 requires that the
  requested party “permit the requesting party or its representative to inspect, copy, test, or sample
  the [requested] items in the responding party's possession, custody, or control.” For clarification,
  Rule 26 permits parties to “obtain discovery regarding any nonprivileged matter that is relevant to
  any party's claim or defense.” Neither Rule limits production to only documents not already in the
  possession of the requesting party. Accordingly, Plaintiff’s objection should be overruled.




  4
      See Exhibit 4, pg. 2, Apple’s response to Corellium’s Deficiency Letter.
  5
      Amended Response Nos. 3, 11, 14-15, 29, 31, 41-42, 47, 79, 81-83, and 88.
                                                     3
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 4 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


                     c. Apple’s Assertions of the Attorney-Client Privilege and the Work-Product
                        Doctrine are Improper.

         Apple objects to sixty-five 6 requests based upon alleged attorney client privilege and work
  product doctrine. These assertions of privilege are meritless in light of Apple’s concession that it


                                   7
                                           Moreover, for any documents withheld based upon the grounds of
  attorney/client privilege or work/product doctrine, and which were generated prior to the
  commencement of the action, as pursuant to Local Rule 26.1, Apple must provide a sufficient
  privilege log to allow Corellium the ability to assess the exercise of privilege. Thus, a sufficient
  privilege log for all privileged documents generated prior to the commencement of the suit must
  be provided in accordance with the Local Rules.
                     d. Apple Improperly Withholds What It Deems


         Apple also asserts another boilerplate objection on the basis that certain documents are


                                       8
                                           despite the Protective Order in place [D.E. 50]. Apple has not explained
  with specificity how any of the objected requests are business, trade secrets, and/or protected
  economic relationships besides simply listing them as objections. Moreover, confide                                                    is not
  a basis for withholding otherwise discoverable and relevant information. Such a practice is
  improper.
                     e. Apple’s Objection on the Basis of “Premature” is Improper As Any
                        Currently Possessed Responsive Documents Should Be Produced.

         Apple objects to requests 93-96 as prematurely requesting documents. See Exhibit 3. These
  objections are improper because the request is “continuing in nature” and that Apple is required to
  produce documents currently within its possession, custody, or control and subsequently
  supplement its response with future documents received. FED. R. CIV. P. 26(e). Accordingly, any


  6
    Amended Response Nos. 3-28, 30, 32-33, 40-46, 48, 52, 56, 70, 73-82, 84-96, 98 and 99.
  7
    See Exhibit 4, pg. 2.
  8
    Amended Response Nos. 2-4, 7-18, 20-23, 28, 33, 40-46, 48, 52, 56-60, 62, 64, 66, 68, 70, 73-
  78, 85, 87-92.
                                               4
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 5 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


  currently responsive documents in Plaintiff’s possession, custody, or control should be produced
  and any future realized documents should be supplemented. If Plaintiff currently has no documents
  responsive to these requests, it should state “None.”
                     f. Apple’s Objections that Certain Requests are “Duplicative” or
                        “Substantially Identical” Should Be Overruled.

         Apple objects to requests nos. 4-5, 7-10, 12-13, 41-42, 49-51, 53, 55, 61, 63, 65, 67, 69, 71
  and 72 on the grounds that these requests are “duplicative” or “substantially identical” of other
  requests. “[D]iscovery undoubtedly will overlap” when actions or claims arise from the same facts.
  In re Chrysler LLC 2.7 Liter V-6 Engine Oil Sludge Products Liab. Litig., 598 F. Supp. 2d 1372,
  1373 (U.S. Jud. Pan. Mult. Lit. 2009). It is within the Court’s discretion to allow parties to employ
  multiple types of discovery, even if that discovery overlaps. 9 Additionally, “while it is true that
  the court may limit discovery if it ‘is unreasonably cumulative or duplicative, . . . no showing has
  been made as to why it is less burdensome or more convenient for Defendant rather than Plaintiff.”
  Coulter, 2013 WL 6511560, at *3 (emphasis added). Thus, pursuant to this District’s precedence,
  the Court should overrule Apple’s objections. Indeed, Apple need only to produce each document
  once and simply indicate in its responses which documents have already been produced in response
  to a prior request. Winfield v. St. Joe Paper Co., 1977 WL 15327, at *2 (N.D. Fla. Nov. 10, 1977)
  (“Defendant objecting that “some questions will duplicate information previously given,” but the
  Court holding “[i]t is the court's view that defendant could more properly have raised these
  concerns by simply answering the questions and indicating which information has already been
  given.”).




  9
    See Bruhl v. Price Waterhousecoopers Int'l, 2008 WL 2949507, at *5 (S.D. Fla. July 29, 2008)
  (holding “[f]or the sake of judicial economy, suffice it to say that the cited cases recognize district
  courts' discretion to restrict one form of discovery at a time, or to allow both simultaneously . . .
  there is even acknowledgment that one form of discovery can easily overlap the other one.”) see
  also Socas v. Nw. Mut. Life Ins. Co., No. 07-20336-CIV, 2008 WL 276069, at *2 (S.D. Fla. Jan.
  31, 2008) (holding that “[w]hile there may be some overlap between Plaintiff's tax returns and the
  instant discovery requests, they likely contain substantively distinctive data, and there is no
  indication that requesting [ . . . the discovery] is necessarily unduly vexatious to Plaintiff.”).
                                                       5
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 6 of 9
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  III.    Apple Should Be Compelled to Produce Documents Relating to Apple’s Valuation of
          a Potential Acquisition of Corellium

          Apart from raising boilerplate objections, as discussed above, Apple is essentially implying
  that it gets to decide which documents are and are not relevant to for Corellium to litigate its case. 10
  This is reiterated by Apple’s response that,
                and


                                                                                                            11
                                                                                                                 Here, documents and
  communications relating to                                                                                                           are highly
  relevant to Corellium’s affirmative defenses of fair use, laches, and acquiescence, among others.
  In particular, because this information goes to show that 1) Apple had knowledge of Corellium’s
  technology and had attributed a value to it after analyzing its technology, and 2) Apple knew that
  Corellium’s technology was innovative and transformative as it has acknowledged that no other
                                                                                                          12


  IV.     Apple’s Language                                                                               Should Be Stricken
          Apple contends that it has made crystal clear what documents it is producing. 13 Contrary
  to Apple’s statement, Apple uses confusing and uncertain language in its responses by including,


           leaving Corellium to wonder if, indeed, Apple is withholding documents. Accordingly,
  this type of language should be stricken.




  10
     Amended Response Nos. 3-4, 7-13
  11
     Amended Response Nos. 3-4, 7-13, 15, 18, 40-42, 45 and 46.
  12
     Amended Response Nos. 34, 35 and 38.
  13
                                                                                                                                See Exhibit
  4.
                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 7 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


                                          LOCAL RULE 7.1(A)(3) CERTIFICATION

            Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone calls with counsel for Plaintiff on December 21, 2019, January

  3, 2020, and January 17, 2020, regarding the relief sought herein. Plaintiff opposes the relief sought

  herein.

  Dated: January 27, 2020                                             Respectfully submitted,




                                                                By: s/ Lizza C. Constantine
                                                                    JONATHAN VINE
                                                                    Florida Bar No.: 10966
                                                                    JUSTIN LEVINE
                                                                    Florida Bar No.: 106463
                                                                    LIZZA CONSTANTINE
                                                                    Florida Bar No.: 1002945

                                                                         COLE, SCOTT & KISSANE, P.A.
                                                                         Counsel for Defendant
                                                                         Esperante Building
                                                                         222 Lakeview Avenue, Suite 120
                                                                         West Palm Beach, Florida 33401
                                                                         Telephone (561) 383-9222
                                                                         Facsimile (561) 683-8977
                                                                         E-mail: jonathan.vine@csklegal.com
                                                                         E-mail: justin.levine@csklegal.com
                                                                         E-mail: lizza.constantine@csklegal.com


                                                                               and

                                                                       NORTON ROSE FULBRIGHT
                                                                       Counsel for Defendant
                                                                       2200 Ross Ave.
                                                                       Dallas, Texas 75201
                                                                       Telephone (214) 855-8000
                                                                       Facsimile (214) 855-8200
                                                                       Brett Govett, Pro hac vice
                                                                       E-mail: brett.govett@nortonrosefulbright.com
                                                                         7
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 8 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


                                                                   Robert Greeson, Pro hac vice
                                                                   E-mail: robert.greeson@ nortonrosefulbright.com
                                                                   Jackie Baker, Pro hac vice
                                                                   E-mail: jackie.baker@nortonrosefulbright.com

                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on January 27, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
                                                                    8
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 103 Entered on FLSD Docket 01/27/2020 Page 9 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                    9
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
